Citation Nr: 0706274	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pericarditis.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to an initial compensable evaluation of 
mallet finger, fourth finger of right hand.

5.  Entitlement to an initial compensable evaluation of left 
thigh scar.

6.  Entitlement to an initial evaluation in excess of 10 
percent for ion channel disorder manifested by myopathy.

7.  Entitlement to an initial compensable evaluation for left 
knee patella femoral syndrome with mild degenerative joint 
disease.

8.  Entitlement to an initial evaluation in excess of 10 
percent for hypercoaguable state secondary to anticardiolipin 
antibodies manifested by history of pulmonary embolism and 
deep vein thrombosis.

9.  Entitlement to an initial compensable evaluation for 
herpes simplex II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
July 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  Reno, Nevada that, 
among other things, granted service connection for mallet 
finger, fourth finger of right hand, left thigh scar, left 
knee patella femoral syndrome with mild degenerative joint 
disease, and herpes simplex II, each evaluated as 
noncompensable, granted service connection for ion channel 
disorder manifested by myopathy, and hypercoaguable state 
secondary to anticardiolipin antibodies manifested by history 
of pulmonary embolism and deep vein thrombosis, each 
evaluated as 10 percent disabling, and denied service 
connection for pericarditis, eczema, and hyperlipidemia.  The 
veteran perfected a timely appeal of these determinations to 
the Board.  

In May 2006, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.  
At the hearing, the record was held open for 60 days in order 
to afford the veteran time to submit additional evidence for 
consideration.  Additional evidence was submitted, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating this appeal.

As the appeal regarding the issues of higher evaluations for 
the veteran's service-connected disabilities involve original 
claims, the Board has framed these issues as shown on the 
title page.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of entitlement to service connection for 
pericarditis and eczema, and for increased ratings for mallet 
finger, fourth finger of right hand, left thigh scar, and ion 
channel disorder manifested by myopathy, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the May 2006 hearing before the Board, and prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew on the record his substantive appeal concerning the 
issues of entitlement to higher evaluations for left knee 
patella femoral syndrome with mild degenerative joint 
disease, hypercoaguable state secondary to anticardiolipin 
antibodies manifested by history of pulmonary embolism and 
deep vein thrombosis, and herpes simplex II.

2.  The evidence of record does not demonstrate that the 
veteran developed a disability manifested by hyperlipidemia 
during service.



CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
issues of entitlement to higher evaluations for left knee 
patella femoral syndrome with mild degenerative joint 
disease, hypercoaguable state secondary to anticardiolipin 
antibodies manifested by history of pulmonary embolism and 
deep vein thrombosis, and herpes simplex II, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2. A disability manifested by hyperlipidemia was not incurred 
in or aggravated by active service, and may not be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

VA's duties to notify and assist contained in the VCAA, 
however, are not applicable to cases such as this one in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Entitlement to higher evaluations for left knee patella 
femoral syndrome with mild degenerative joint disease, 
hypercoaguable state secondary to anticardiolipin antibodies 
manifested by history of pulmonary embolism and deep vein 
thrombosis, and herpes simplex II.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the veteran withdrew on the record at the May 2006 
hearing his Substantive Appeal concerning the claims of 
higher evaluations for left knee patella femoral syndrome 
with mild degenerative joint disease, hypercoaguable state 
secondary to anticardiolipin antibodies manifested by history 
of pulmonary embolism and deep vein thrombosis, and herpes 
simplex II.  38 C.F.R. § 20.204(a)-(b).  Hence, there remains 
no allegations of errors of fact or law for appellate 
consideration regarding said claims.  Thus, the Board does 
not have jurisdiction to review these claims, and they are 
dismissed.

III.  Service connection for elevated cholesterol.

Next, the veteran has sought service connection for 
hyperlipidemia.

Here, the Board notes that "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1 (2005). See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Hyperlipidemia represents a laboratory finding and not a 
disability for VA purposes. See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities; they 
are, therefore, not disabling entities for which compensation 
is payable under VA's rating schedule).  The Board notes that 
the veteran has been found to have hyperlipidemia.  And while 
hyperlipidemia is a risk factor for other potential 
disabilities, the record does not reflect a current 
disability manifested by hyperlipidemia.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability. See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  And the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by 
hyperlipidemia and therefore service connection is 
unavailable in this case.

ORDER

1.  The appeals concerning the issues of higher evaluations 
for left knee patella femoral syndrome with mild degenerative 
joint disease, hypercoaguable state secondary to 
anticardiolipin antibodies manifested by history of pulmonary 
embolism and deep vein thrombosis, and herpes simplex II are 
dismissed.

2.  Service connection for a disability manifested by 
hyperlipidemia is denied.
REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's other claims must be remanded for further 
action.

The Board first notes that the veteran's claims file 
indicates that the veteran submitted an application for 
vocational rehabilitation training that was received in 
October 2003.  The veteran followed up on this application in 
June 2004, asking for this assistance.  The veteran's claims 
file, however, contains no records related to vocational 
rehabilitation training and the veteran's Vocational 
Rehabilitation and Education (VRE) folder is not associated 
with the claims folder.  

As records related to the veteran's vocational rehabilitation 
may likely impact the veteran's claims, this matter must be 
remanded in order that the RO may associate the veteran's VRE 
folder with the claims file, to include any report regarding 
infeasibility of training, if any.  Such records should be 
obtained and considered in the adjudication of the veteran's 
claim.  38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain 
relevant records; VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile).

Next, with respect to the veteran's claim of service 
connection for eczema, the Board notes that the veteran has 
been seen by VA in February 2004 and January 2006.  The 
February 2004 examiner indicated a diagnosed of history of 
eczema to the hands, but did not comment on the veteran's 
contention that he also has eczema on his feet.  This 
examiner indicated moderate fissuring of dry skin of the 
right index finger, but no active eczema lesions upon 
examination.  This examiner also indicated that the veteran 
had reported cracking in the hands and feet in spring 2003, 
while in service, and was treated with topical steroid cream.  
During a November 2004 DRO conference, the veteran again 
reported that he suffered eczema of the hands and feet, and 
indicated that he had had this condition chronically for the 
past 10 years.  He showed the DRO his feet, which were dry, 
scaly and cracked.  Finally in a January 2006 VA examination, 
the examiner, during an evaluation of the veteran's herpes 
condition, observed that there was no evidence of any 
dermatitis, eczema, lupus, or dermatophytosis.  

Regarding the veteran's ion channel disorder, the Board notes 
that the veteran was afforded a VA examination in February 
2004.  The record also contains multiple rheumatology 
examinations from the Naval Medical Center in San Diego, 
California, in connection with this condition.  An evaluation 
at this facility in March 2005 indicated that since his 
Medical Board in April 2003, the veteran had had an increase 
in his metabolic myopathy symptoms, to include severe muscle 
pain greater in the legs that in the arms and worse on the 
left side with even just walking.  This report indicated that 
lifting even 20 pounds would cause severe cramping in his 
biceps and forearms, and a new symptom of chronic left leg 
pain from the hip to the knee was noted, requiring the 
veteran to use a cain. The veteran was also afforded a VA 
examination in January 2006.  This examiner reviewed the 
veteran's complaints of pain and numbness in both lower 
extremities, but did not evaluate the veteran's upper 
extremities.  The examiner also indicated that certain 
studies, including DeLuca studies were not performed, due to 
pain that the veteran stated would keep him from driving 
home.

Based on the foregoing, the Board finds that an additional 
skin examination is warranted to determine whether the 
veteran currently has eczema, and if so, whether, this 
condition is related to his active duty service.  An 
additional examination is also warranted for the veteran's 
ion channel disorder, in order to determine the nature and 
severity of the residuals suffered by the veteran that are 
due to this condition, to include both his upper and lower 
extremities.  See 38 U.S.C.A § 5103A (West 2002 & Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claims 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his claimed 
disabilities.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claims.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of any skin 
disorder that the veteran may have, to 
include eczema of the hands and feet, and 
to determine whether any such condition 
is related to or had its onset during 
service.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of a skin 
condition, to include eczema, found to be 
present.  If the examiner diagnoses the 
veteran as having a skin condition, to 
include eczema, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
condition was caused by or had its onset 
during service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's orthopedic 
and neurologic impairment related to his 
service-connected ion channel disorder.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
specifically identify and delineate all 
symptoms and residuals attributable to 
the veteran's ion channel disorder, to 
include any impairment of motor or 
sensory function, partial loss of use of 
one or more extremities (upper and 
lower), disturbances of gait, tremors, 
visceral manifestations, or other 
manifestations, referring to the 
appropriate bodily system affected.  The 
examiner should also state whether there 
is partial loss of use of one or more 
extremity from neurological lesions and 
indicate whether this is comparable to 
mild, moderate, severe or complete 
paralysis of peripheral nerves. 

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

5.  The RO should then readjudicate the 
veteran's claims.  With respect to the 
veteran's ion channel claim, the RO 
should, based on the results of the VA 
examination, consider rating the 
veteran's from 10 percent to 100 percent 
in proportion to the impairment of motor 
or sensory function, as set forth in 
38 C.F.R. § 4.124a.  If any of the 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


